Exhibit 10.4

 

 

 STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
January 2, 2014 by and between IRONSTONE GROUP, INC., a Delaware corporation
(the “Company”), and                              (the “Buyer”), to purchase
certain shares of Stock of IRONSTONE GROUP, Inc.

 

RECITALS

 

A.     The Company is issuing shares (the “Shares”) of its issued and
outstanding common stock (the “Interests”) and

 

B.     Buyer desires to purchase from the Company, and the Company desires to
sell to Buyer, certain of the Company’s Shares.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Buyer and Company hereby agree as follows:

 

Purchase and Sale of Shares.

 

Purchase and Sale. Subject to the terms and conditions of this Agreement, the
Company agrees to sell and transfer to Buyer, and Buyer agrees to purchase from
the Company                 Shares (the “Transferred Shares”), at a purchase
price of $1.75 per Share (the “Purchase Price”), for a total purchase price of
$                           , payable as provided in Section 1.2, below.

 

Delivery. The Company will issue, as promptly as practicable, a stock
certificate, registered in the name of the Purchaser, reflecting the Shares.

 

Representation and Warranties.

 

Representation and Warranties of the Company.

 

Organization and Good Standing. The company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the requisite corporate power and authority to own and operate
its properties and assets, to carry on its business as presently conducted, to
execute and deliver this Agreement, and to issue and sell the Shares.

 

Capitalization. As of the date of this Agreement, the authorized share capital
of the Company consists of 25,000,000 shares of Common Stock, of which 2,618,500
are issued and outstanding. The outstanding shares have been duly authorized and
validly issued in compliance with applicable laws, and are fully paid and
non-assessable. The Shares, when issued and delivered and paid for in compliance
with the provisions of this Agreement, will be duly and validly issued, fully
paid and non-assessable.

 

     Authorization. All corporate action on the part of the Company and its
directors, officers and stockholders necessary for the authorization, execution
and delivery of the Agreement, the authorization, sale, issuance and delivery of
the shares has been taken. The Agreement, when executed and delivered by the
Company, will constitute a valid and binding obligation of the Company,
enforceable in accordance with its terms.          

  

 
1 

--------------------------------------------------------------------------------

 

 

Representations and Warranties of Buyer. Buyer hereby represents and warrants to
the Company as follows:

 

Buyer has the full right, power and authority to enter into and perform Buyer’s
obligations under this Agreement. All corporate or individual action on the part
of Buyer necessary for the execution of this Agreement and the performance of
Buyer’s obligations hereunder has been taken. This Agreement constitutes the
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms.

 

No Registration. Purchaser understand that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Purchaser’s representations as
expressed herein or otherwise made pursuant hereto.

 

Buyer further acknowledges and confirms that (i) Buyer is capable of bearing the
economic risk and burden of its investment in the Shares, the possibility of a
complete loss of all of such investment, (i) Buyer has substantial experience in
investing in securities and therefore has the ability to “fend for itself” in
connection with its investment in the Shares, and (ii) Buyer has obtained
sufficient information concerning the Company, its business, financial condition
and prospects to reach an informed and knowledgeable decision to acquire the
Shares.

 

Rule 144. Buyer acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. Buyer is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including among other things, the resale occurring not less than one
year after a party has purchased and paid for the security to be sold, the sale
being effected through a “broker’s transaction” or in transactions directly with
a “market maker” and the number of shares being sold during any three month
period not exceeding specified limits. Purchaser acknowledges that, in the event
that all of the requirements of a Rule 144 are not met, registration under the
Securities Act or an exemption from registration will be required for any
disposition of the Shares

 

Legends. Purchaser understands and agrees that the certificate evidencing the
Shares, or any other securities issued in respect of the Shares upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall bear the following legends (in addition to any legend required by
applicable state securities laws): “THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAW OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED UNLESS AND UNTIL REIGISTERED UNDER SUCH ACT AND/OR APPLICABLE
STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

Miscellaneous.

 

Governing Law. This Agreement shall be governed in all respects by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

 

Amendments. No amendment or modification of the terms and conditions of this
Agreement shall be valid unless in writing and signed by both parties hereto.

  

 
2 

--------------------------------------------------------------------------------

 

 

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the transactions contemplated hereby. Without limitation
of the preceding sentence, there are no representations, agreements,
arrangements or understandings, oral or written, between the parties relating to
the transactions contemplated by this Agreement that are not fully expressed in
this Agreement. This Agreement supersedes all prior agreements, understandings,
negotiations and representations between the parties with respect to such
transactions.

 

Waiver. Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision or prevent that
party thereafter from enforcing such provision or any other provision of this
Agreement.

 

Severable Provisions. The provisions of this Agreement are severable and, if any
one or more provisions may be determined to be unenforceable, in whole or in
part, the remaining provisions shall nevertheless be binding and enforceable.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

Further Assurances. Each party shall execute and deliver such additional
instruments, documents and other writings as may be reasonably requested by the
other party in order to confirm and carry out and to effect fully the intent and
purposes of this Agreement.

 

Expenses. Buyer and Seller shall each bear their own expenses and legal fees
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

Arbitration. The purchaser agrees that any and all controversies, claims, or
disputes with anyone including the Company, and any Employee, Officer, Director,
or Shareholder of the Company in their capacity as such or otherwise, arising
out of, relating to, or resulting from this Agreement, shall be subject to
binding arbitration.

  

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

 

IRONSTONE GROUP, INC.,: 

 

 

 

 

 

 

William R. Hambrecht

 

 

 

 

 

       

 

 

 

 

 

By: 

 

 

 

Chief Executive Officer 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer:

 

         

[Name]

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

4

 